Citation Nr: 0936330	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-12 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder, claimed as Achilles tendonitis.

2.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The appellant had service in the National Guard from March 
1980 to March 1986, with National Guard active duty for 
training (ACDUTRA) from April 1980 to August 1980 and March 
1985 to March 1986.  She also had two separate periods of 
active duty for special work (ADSW) in June 1989 and May 
1990.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Paul, Minnesota (RO).


FINDINGS OF FACT

1.  The veteran's service treatment records reflect treatment 
for Achilles tendonitis and bilateral foot pain.

2.  The record does not contain a diagnosis of a left ankle 
disorder.

3.  Bilateral plantar fasciitis and hallux abductovalgus are 
currently diagnosed.

4.  The record does not relate the veteran's currently 
diagnosed bilateral foot disorder to her military service.


CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A bilateral foot disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  A letter dated in October 
2005 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in a March 2006 
letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran did not indicate that she was in receipt of, nor did 
the RO have knowledge of the veteran receiving, disability 
benefits from the Social Security Administration; as such, it 
was not error for the RO not to seek and/or obtain disability 
determinations or the medical records considered in making 
those decisions.  38 C.F.R. § 3.159 (c) (2).  The veteran was 
also accorded a VA examination in May 2006.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran asserts that her currently diagnosed left ankle 
and bilateral foot disorders are the result of injuries 
sustained during her National Guard service.  Specifically, 
she asserts that during basic training between April 1980 and 
July 1980, she was forced to run long distances and 
participate in field exercises while wearing ill-fitting 
shoes.  She asserts that she has sustained both a left ankle 
disorder and a bilateral foot disorder as a result of these 
injuries.

Before the merits of the veteran's claims for service 
connection can be addressed, it must be determined whether 
she is eligible for VA benefits based on her service in the 
Minnesota National Guard.  To establish basic eligibility for 
veterans benefits based on a period of duty as a member of 
the Army National Guard or Air National Guard of any state, a 
claimant must show either that he or she was ordered to into 
Federal service by the President of the United States, or 
that his or her duty was performed under the provisions of 32 
U.S.C.A. §§ 316, 502, 503, 504, or 505, provisions which 
discuss various types of training for National Guard members 
to create and sustain readiness for Federal service.  See 10 
U.S.C.A. § 12401 (West 2002); 38 U.S.C.A. §§ 101(21), 
(22)(C), (23) (West 2002); Allen v. Nicholson, 21 Vet. App. 
54, 58 (2007).  

The record contains documentation indicating that the veteran 
had ACDUTRA from April 1980 to August 1980 under the 
authority of 10 U.S.C.A. § 672 (d) (1976).  Thus, this period 
of ACDUTRA, from April 1980 to August 1980, is considered 
Federal service.  

An April 1980 record indicates that the veteran reported left 
heel pain while walking; Achilles tendonitis was diagnosed.  
Similarly, a May 1980 record noted a 6 week history of right 
heel pain, and recorded that the veteran needed replacement 
of previously-provided foot arch "cookies."  The examining 
physician indicated that for her upcoming 15-mile road march, 
the veteran would need boot padding, an ankle brace and arch 
supports, aspirin, and foot soaks.  A July 1980 record noted 
a 1 month history of left leg pain with no known injury.  The 
diagnosis was shin splints; the veteran was instructed to use 
arch supports, and was put on a limited profile that 
prohibited running for the next 4 days.  However, no other 
foot symptoms were reported or treated during the remainder 
of the veteran's service in 1980; similarly, during service 
examinations in March 1985 and April 1989, the veteran denied 
having foot or ankle problems, and was not objectively found 
to have foot or ankle problems.  Additionally, a October 1998 
private general practitioner record indicated that the 
veteran experienced left knee pain, but this report did not 
indicate any foot or ankle symptoms.  

The first postservice indication of abnormal findings was not 
noted until March 2005.  At that time, the veteran reported 
left foot pain radiating from her bunion deformity to the 
dorsolateral part of her foot; it was a generalized ache, 
with no redness or swelling.  She stated that it had occurred 
for "years," primarily during her work day, during which 
she was constantly on her feet.  Physical examination showed 
excess pronation, and symptomatic hallux abductovalgus.  It 
was recommended to the veteran that she use an orthotic to 
control the overpronation.  

At the May 2006 VA examination, the veteran reported a pain 
that began on the sides of her heels and ankle, radiating up 
to her back, which was relieved by ibuprofen or lying down; 
she also experienced stiffness.  She reported that she had 
worn orthotic arches in the military and had last worn them 
in 1991, but did not currently wear orthotics.  She denied 
having had any foot surgery.  She stated that the foot 
symptoms were "annoying, not limiting," and did not 
interfere with her activities of daily living.  Physical 
examination showed no pain on motion, edema, weakness, 
instability, tenderness to palpation, pes cavus, or 
misalignment of the Achilles tendon.  However, there was 
evidence of abnormal weight bearing manifested by calluses on 
the bilateral great toe and bilateral heels of her shoes.  
Pes planus and hallux valgus were also present.  The 
diagnosis was bilateral plantar fasciitis.

Although the veteran reported that her symptoms include pain 
in her feet and ankles, there is no evidence that she has a 
currently diagnosed left ankle disorder.  Although her 
private physician examined her in March 2005, and the VA 
examiner did so in May 2006, neither medical professional 
made clinical findings of an ankle disorder.  Indeed, there 
has been no objective documentation of a left ankle disorder 
since April 1980, when the veteran was treated for Achilles 
tendonitis.  The veteran's reports of her left ankle pain 
have been considered, but pain is only one criterion for 
determining whether a disability exists; pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).

Additionally, the veteran was treated for various foot 
disorders in service, and current diagnoses of bilateral 
plantar fasciitis and hallux abductovalgus are of record.  
However, the evidence of record does not relate either 
disorder to the veteran's inservice treatment and diagnoses.  
Specifically, the hallux abductovalgus was diagnosed by the 
veteran's private physician, but no opinion was offered.  
Moreover, the May 2006 VA examiner concluded that the 
veteran's plantar fasciitis was, "more likely than not, NOT 
RELATED to this veteran['s] military service."  The 
rationale for this opinion was that the veteran's primary 
symptoms in service were those resulting from overuse during 
basic training, which was not the same condition as the 
currently diagnosed plantar fasciitis.  Moreover, based on 
the record, it appeared that the plantar fasciitis started 
some time after the veteran's military service, such that her 
immediate activities (to include her employment) were the 
likely cause of the current disorder.  The lack of documented 
symptomatology between 1980 and 2005, to include the express 
denial of symptoms in the 1985 and 1989 service examinations, 
supports the VA examiner's conclusion.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of the 
claimed condition).

For these reasons, service connection for a left ankle 
disorder and for a bilateral foot disorder is not warranted.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left ankle disorder is denied.

Service connection for a bilateral foot disorder is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


